McCOMB, J.
I dissent. I would affirm the judgment of the Superior Court of Los Angeles County, rendered by Judge Wheatcroft, in favor of defendants in this action brought by plaintiff to be reinstated in his position as a school teacher in the Los Angeles School District.
Plaintiff pleaded guilty in the Municipal Court of the Los Angeles Judicial District (People v. Lerner, No. 67703) to a charge of being a lewd vagrant, in violation of section 647, subdivision 5, of the Penal Code.
It was stipulated in the present case that paragraph IV of the state board’s accusation against plaintiff read: “. . . That on or about July 10, 1948, in the City and County of Los Angeles, State of California, the respondent committed one or more base, vile, lewd and lascivious acts in that he did then and there rub, touch and fondle the private parts of R. A. Cook, a person of the masculine sex, in a manner designed to arouse, excite and gratify unnatural sexual desires in R. A. Cook and the respondent; and, that the respondent did then and there further offer and attempt to then and there orally copulate the penis of R. A. Cook.”
*401It was further stipulated that the proposed decision of the hearing officer adopted by the state board found that the foregoing accusation was not true.
It was also stipulated the the decision adopted by the state board made the following findings of fact:
“V
“It is true that on or about April 28, 1949, respondent filed a verified application for a renewal of his General Secondary School Credential with the Commission of Credentials and that Question 11(f) in said application read as follows:
“ ‘Have you ever been convicted of a misdeameanor or a felony other than minor traffic offenses. ’
“It is also true that respondent gave a negative answer to said question and that the State Board of Education relied on said answer when it issued to respondent the credential applied for. Although respondent knew at the time that he gave said negative answer that he had suffered the conviction referred to in Finding IV, it is not true that he intended to deceive the Board in so answering said question, as he honestly believed what his attorney had told him, ‘that the dismissal of his case prior to the filing of said application can-celled and erased said conviction for all purposes.’
“VI
“On or about June 4, 1954 respondent filed a verified application with the Commission of Credentials of the State of California for a Life Diploma. Question 12(f) in said application read as follows:
“ ‘Have you ever been convicted of a felony or of a misdemeanor other than minor traffic offenses.’
“Underneath said question appeared in smaller type, the following instructions:
“ (‘You should answer this question with the word ‘Yes’ if in any proceedings, other than for violation of a minor traffic offense, (1) you have entered a plea of guilty, or (2) a verdict of guilty was returned against you by a jury, or (3) you were found guilty by a court in a trial without a jury, regardless of any subsequent dismissal of the accusations or information against you under Penal Code Section 1203.4 unless the conviction was reversed and thereafter you were acquitted in a new trial or the charges were dismissed.’)
“Respondent gave a negative answer to said question 12(f) whereas he should have given an affirmative one in view of the *402aforesaid instructions, even though the case referred to in Finding IV had been dismissed pursuant to Section 1203.4 prior to the filing of said application. The Commission of Credentials relied upon the information contained in said application in issuing the Life Diploma to respondent which he applied for.”
It thus appears that plaintiff not alone was guilty of lewd and lascivious conduct but on two occasions gave an untrue answer to questions.
The State Board of Education revoked his credentials on December 10, 1954. On July 2, 1958, the state board reinstated his teaching credentials.
On July 24, 1958, plaintiff requested the city board to reinstate him in his position. On August 21, 1958, the city board denied his request.
About the same time, the state served on plaintiff an accusation in which it sought to revoke his teaching credential on the ground that he had engaged in immoral conduct on July 10, 1948, and was convicted on July 15, 1948, of an offense involving moral turpitude, and concealment of such conviction with intent to deceive and defraud in applying for renewal of his teaching certificate in 1949 and 1954.
On December 4, 1958, an administrative hearing on the accusation was held, and the matter was submitted. Prior to the state board’s decision in the present administrative proceeding, plaintiff commenced the present court action on December 10,1958.
On March 5, 1959, the administrative hearing officer submitted his proposed decision that the accusation be dismissed, and it was dismissed. Plaintiff notified the city board of the action of the state board and renewed his request that he be reinstated in his position.
On May 13, 1959, the city board wrote plaintiff in connection with his request for reemployment. The letter stated that the findings of the state hearing officer were “not sufficiently explicit” to enable the city board to “resolve all doubts as to the non-existence of the events” which led to his conviction, and further stated, “. . . it is our conclusion that you should not be reemployed by the Los Angeles City School District.”
The trial court predicated its judgment in favor of defendants on laches and the fact that the statute of limitations had run. Plaintiff’s employment by the city was terminated about December 14, 1954. His cause of action for reinstate*403ment arose at that time, and no sufficient reason for failing to file the action within a reasonable time after the accrual of the cause of action has been shown. Thus, his failure to file his action for reinstatement for nearly four years was not justified and was prejudicial to defendants. The trial court, therefore, held that plaintiff’s cause of action was barred (1) by section 338, subdivision 1, of the Code of Civil Procedure and (2) by laches, and entered judgment for defendants.
In my view, plaintiff has not shown that as a matter of law the trial court’s judgment is untenable or that he has otherwise established a miscarriage of justice which would require or justify this court in compelling the school board to return him to the classroom as an instructor and example for students. Manifestly, plaintiff must concede that the facts of the offense to which he pleaded guilty are precisely as alleged or that defendants have been prejudiced by the delay in instituting the action. The police officer who arrested plaintiff died before the matter came before the Los Angeles City Board of Education. It is thus evident that it has been prejudiced by the plaintiff’s laches and delay in filing suit until after the officer’s death.
The District Court of Appeal properly pointed out: “On May 13, 1959, the city board sent a letter to plaintiff, indicating therein that the board considered his request to be for reemployment. The letter also stated that the findings of the hearing officer were not sufficiently explicit to enable the city board to resolve all doubts as to the nonexistence of the events which led to the conviction, ‘particularly in view of the fact that the most important testimony—that of the arresting officer who is now deceased—was not available at ’ the hearing. The latter stated further ‘it is our conclusion that you should not be reemployed by the Los Angeles City School District. ’ ’ ’ ( (Cal.App.) 20 Cal.Rptr. 59, 61-62.)
The reasons above stated, as well as the grounds more fully expressed in the opinion prepared by Mr. Presiding Justice Wood for the District Court of Appeal, and concurred in by Justices Pourt and Lillie, support my conclusion.
Schauer, J., concurred.